Citation Nr: 1709907	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, adjustment disorder, mood disorder, and other specified depressive disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to August 1974, including in the Republic of Vietnam from December 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in pertinent part, the Veteran's claim of service connection for PTSD.  The Veteran disagreed with this decision in July 2005.  He perfected a timely appeal in April 2006.

In May 2008, the Board denied the Veteran's claim.  The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims asking the Court to vacate and remand the Board's May 2008 decision.  The Court granted the Joint Motion in June 2009.

In January 2010, the Board expanded the Veteran's appeal to include a claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, adjustment disorder, mood disorder, and other specified depressive disorder (which was characterized as depression), and remanded both of his claims to the Agency of Original Jurisdiction (AOJ).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that service connection claims for PTSD also encompass service connection claims for all psychiatric disabilities afflicting Veteran based on medical evidence).  The Board subsequently remanded this appeal to the AOJ in September 2012 and in August 2015.  

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its January 2010 remand, the Board directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of any acquired psychiatric disability.  The Board also directed the AOJ to promulgate a Statement of the Case (SOC) on the issue of entitlement to service connection for an acquired psychiatric disability.  The requested examination occurred in June 2010, a clarifying medical opinion was obtained in October 2010, and a supplemental SOC was issued in February 2012.  In its September 2012 remand, the Board directed the AOJ to obtain updated treatment records for the Veteran and again issue an SOC on the service connection claim for an acquired psychiatric disability.  The requested records subsequently were associated with the claims file and the AOJ promulgated an SOC in April 2015.  In its August 2015 remand, the Board directed that the AOJ obtain additional identified treatment records for the Veteran, obtain his available service treatment records and service personnel records, and schedule him for another examination to determine the nature and etiology of any PTSD or acquired psychiatric disability.  The requested records subsequently were associated with the claims file, including the Veteran's available service treatment records and service personnel records, and the requested examination occurred in July 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not experience any current disability due to his claimed PTSD which is related to an in-service stressor.

2.  The record evidence shows that the Veteran essentially refused to cooperate with the VA examiner at his most recent VA PTSD Disability Benefits Questionnaire (DBQ) in July 2016; thus, information which was expected to be obtained at this examination could not be obtained.

3.  The record evidence does not indicate that the Veteran's current acquired psychiatric disability other than PTSD is related to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  An acquired psychiatric disability other than PTSD, to include depression, adjustment disorder, mood disorder, and other specified depressive disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in March 2005, October 2007, September 2010, and in January 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  In response to a request from the Veteran for his complete Social Security Administration (SSA) records, SSA notified him in August 2011 that these records had been destroyed and were no longer available.  Accordingly, the Board concludes that the Veteran's SSA records no longer exist and any attempt to obtain them would be futile.  See Gagne v. McDonald, 27 Vet. App. 397, 403 (2015).

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, a detailed review of the Veteran's most recent VA PTSD DBQ in July 2016 shows that he essentially refused to cooperate with the VA examiner conducting this examination.  The AOJ noted in separate supplemental SOC's issued in August 2016 that information which was expected to be obtained at this examination concerning the nature and etiology of the Veteran's PTSD and his acquired psychiatric disability other than PTSD could not be obtained due to his refusal to cooperate with the VA examiner.  In this regard, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Although the Veteran refused to cooperate with the VA examiner at his most recent VA examination in July 2016, the Board nevertheless finds this examination is adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD (which he characterized as depression) during active service.  He specifically contends that serving in the Republic of Vietnam from December 1969 to December 1970 caused or contributed to his PTSD.  He also contends that he experiences current disability due to PTSD and an acquired psychiatric disability other than PTSD (which he characterized as depression) that is related to service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because PTSD and an acquired psychiatric disability other than PTSD are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims are inapplicable to these claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  Despite the Veteran's assertions to the contrary, the evidence shows that he does not experience any current disability due to his claimed PTSD based on a corroborated in-service stressor.  For example, the Veteran's available service treatment records and separation physical examination show that he served in the Republic of Vietnam from December 1969 to December 1970.  Although his statements are not a model of clarity, the Veteran essentially contends that he served in combat in the Republic of Vietnam and came under enemy rocket and mortar attacks during such service.  As AOJ personnel noted in an August 2010 memorandum for the record, the Veteran served 2 full tours and was assigned to 8 different units, 6 of whom were involved in operations against the enemy, while in Vietnam.  AOJ personnel conceded in August 2010 the Veteran's claimed in-service stressor of coming under enemy rocket and mortar attacks and fearing for his life while in Vietnam.  The Board concurs with the AOJ's August 2010 conclusions regarding the Veteran's claimed in-service stressor, finding it reasonable to infer from a review of his available service personnel records that he likely came under enemy rocket and mortar fire while in Vietnam.  These records show that he participated in several combat campaigns and confirm his 2 full active duty tours while in Vietnam.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (finding corroboration of every detail of claimed in-service stressor, including personal participation, not required).

Although the Board has conceded that the Veteran's claimed in-service stressor likely occurred, the record evidence does not support finding that he currently experiences any disability due to his claimed PTSD based on the conceded stressor.  It shows instead that he does not experience any current disability due to PTSD which is related to active service or any incident of service, including based on his conceded in-service stressor.  The Board notes initially that the Veteran's available service treatment records show that he complained of and was treated for anxiety but not PTSD during active service.  In September 1969, the Veteran reported a family history and background of "nervousness and 'mental illness.'"  The assessment was anxiety.  He was given medication to treat these complaints.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's service connection claim for PTSD.  It shows instead that he does not experience any current disability due to PTSD which is attributable to active service or any incident of service.  In May 2005, the Veteran underwent an initial psychology consultation, having been referred for persistent complaints of chronic pain.  His answers were vague and lacking in detail, although his thoughts were clear with adequate organization.  There was no evidence of looseness of associations, his affect was flat, and he described his mood as "lousy."  His judgment and insight seemed marginal.  He denied panic attacks, as well as auditory and visual hallucinations,  He had a long history of heroin abuse and had been recently discharged from the Methadone Clinic; he denied any use since his release from the Clinic.  The diagnosis included a depressive disorder.  PTSD was not complained of or diagnosed.  On VA outpatient treatment in June 2005, the Veteran's complaints included trouble sleeping, depression, anger, flashbacks, and nightmares.  Mental status examination of the Veteran showed full orientation, a slow gait due to pain, poor eye contact, slow motor activity due to pain, monotonous speech, normal thought process, no delusions, hallucinations, suicidal or homicidal ideation, or obsessive/compulsive behaviors, good memory, and impaired judgment and insight.  The Axis I diagnosis was PTSD.

VA PTSD screen in June 2007 was negative.

On VA outpatient treatment in March 2010, the Veteran's complaints included nightmares and cold sweats.  Mental status examination of the Veteran showed full orientation, normal gait and posture, eye contact, appearance, motor activity, speech, and thought process, no delusions, hallucinations, suicidal or homicidal ideation, or obsessive/compulsive behaviors, and good memory, judgment, and insight.  The VA clinician stated that the Veteran's reported symptoms did not meet enough of the diagnostic criteria for a diagnosis of PTSD.  

A review of private outpatient treatment records from SLUCare dated later in 2010 shows that the Veteran was diagnosed as having PTSD.

The Veteran was hospitalized voluntarily at a VA Medical Center in November 2011 after complaining that he was going to kill his nephew and depression.  He refused to answer the emergency room (ER) examiner's questions and "was very hostile."  He had been using heroin daily since his mother's death one month earlier.  He reported being homeless.  Mental status examination of the Veteran showed he was irritable, angry, logical thought process, and would not cooperate with medical staff attempting to help him.  The Axis I diagnoses included PTSD.

On VA outpatient treatment in June 2012, the Veteran was "quite insistent that he is infested with bugs."  Mental status examination of the Veteran showed full orientation, appropriately groomed, normal motor activity, normal speech, no suicidal or homicidal ideation, delusions of parasites, and limited insight in to his delusions.  The impressions included PTSD by history.

The Veteran was hospitalized at a VA Medical Center for 10 days later in June 2012 for complaints of depression and feeling that bugs were crawling all over him.  A history of PTSD was noted.  The Veteran insisted that bugs were crawling all over him and this accounted for his depression and frequent heroin use relapses.  He also insisted that his depression would not be helped until he got help for the bugs which he insisted were crawling all over him.  Mental status examination of the Veteran on admission showed a soft, slow, low voice "depicting sadness," a bizarre thought process with reported bugs crawling all over him, abnormal memory and concentration, full orientation, fair to poor insight, delusions of bedbugs/lice crawling all over him present, hallucinations of seeing bedbugs floating in the water after bathing, obsessive compulsive behavior in bathing twice daily to clean bedbugs/lice off of his body, and no suicidal or homicidal ideation.  The Veteran refused multiple treatments and then asked to be discharged because he believed that no one was helping him.  The Axis I diagnoses included PTSD by history.

On private outpatient treatment at SLUCare in December 2012, the Veteran complained of bugs crawling on his skin since January.  He had been treated for lice twice.  The assessment was suspected delusional visions.

In January 2013, the Veteran complained of parasites in his skin which he can feel crawling and bumps on his eyes which were the larvae from the bugs.  There was no evidence of any cutaneous infection.

In several lay statements received by VA in February 2015, the Veteran's niece, brother, and sister described his anger, irritability, nightmares, flashbacks, and other symptoms which they attributed to his worsening PTSD.

The Board notes that, because it previously found the March 2015 VA examination to be inadequate for VA adjudication purposes in the August 2015 remand, this examination report was not relied upon in adjudicating the Veteran's appeal.

On VA PTSD Disability Benefits Questionnaire (DBQ) in July 2016, the VA examiner stated that the Veteran "refused to answer questions related to the course of his illness.  Therefore, it is not possible to determine if the symptoms have been consistently present or if they have improved or worsened at various points in his life."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he did not have any close relationships and denied having any relationship with his sister, niece, or brother, although the VA examiner noted that all of these family members had submitted lay statements on the Veteran's behalf.  The Veteran did not know when his symptoms began.  The Veteran stated that he thought about Vietnam "all the time" but then stated that he did not think about it on a daily basis and did not know how often he thought about it.  He refused to describe specifically what he thought when he thought about "Vietnam."  He reported occasional nightmares but refused to describe them when asked, state how often they occurred, or discuss whether they related to his experiences in service.  Although he reported flashbacks, the VA examiner concluded that what the Veteran described as "flashbacks" were in fact memories.  The Veteran "became agitated" when asked to describe his current mental health symptoms.  He refused to answer multiple questions asked about his symptomatology and his responses were "brief and vague."  Although he reported feeling depressed, he refused to describe what this meant or the impact of what he reported on his daily life.  The VA examiner stated that the Veteran's reported opioid use history was inconsistent with prior reports and medical records.  This examiner also stated that the Veteran "refused to provide a specific example of a traumatic event or stressor" despite being asked to do so repeatedly.  "He stated that 'going to Vietnam' was his stressor."  Mental status examination of the Veteran showed he was casually dressed, hygiene within normal limits, a guarded, irritable, and angry manner, and intense eye contact.  The Veteran "refused to answer numerous questions and would not provide estimates of time frames even when asked about whether it had been weeks, months, or years, since he has engaged in a behavior."  The VA examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM 5.

The Veteran contends that he incurred PTSD as a result of an in-service stressor of coming under enemy rocket and mortar attacks while on active service in Vietnam.  Although the Veteran's service personnel records clearly show that he served in Vietnam, and although VA has conceded that the Veteran's claimed in-service stressor of coming under enemy rocket and mortar attacks while on active service in Vietnam likely occurred, the evidence shows that he does not experience any current disability due to PTSD which is attributable to active service or any incident of service, including based on his conceded in-service stressor.  The Board again notes that the Veteran essentially refused to cooperate with the VA examiner at his most recent VA PTSD DBQ in July 2016 and evidence which was expected to be obtained at this examination could not be obtained.  See Wood, 1 Vet. App. at 193, and Olson, 3 Vet. App. at 480.  Nevertheless, the July 2016 VA examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM 5.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes in this regard that the other diagnoses of PTSD currently of record do not meet the regulatory criteria for a valid diagnosis of PTSD because they do not appear to be based on any verified in-service stressor.  See 38 C.F.R. § 3.304(f).  And the Veteran's ongoing insistence in his lay statements and hearing testimony that he experiences PTSD as a result of "going to Vietnam" also is insufficient to establish a current diagnosis of PTSD which may be attributable to active service.  See Young, 766 F.3d at 1353.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a valid diagnosis of PTSD at any time during the pendency of this appeal.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for PTSD.  In summary, the Board finds that service connection for PTSD is not warranted.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, adjustment disorder, mood disorder, and other specified depressive disorder.  Despite the Veteran's assertions to the contrary, the record evidence does not support finding an etiological link between any current acquired psychiatric disability other than PTSD and active service.  As noted, the Veteran's service treatment records document in-service complaints of and treatment for an acquired psychiatric disability (which was diagnosed as anxiety).  Unfortunately, a copy of the Veteran's separation physical examination is not available for review, although this does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.

The post-service evidence also does not support granting the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include depression, adjustment disorder, mood disorder, and other specified depressive disorder.  Despite the Veteran's assertions to the contrary, it shows that his current acquired psychiatric disability (diagnosed as other specific depressive disorder following VA PTSD DBQ in July 2016) is not related to active service or any incident of service.  The Board notes initially that the Veteran has been diagnosed as having multiple acquired psychiatric disabilities since his service separation.  For example, following VA outpatient treatment in March 2010, the Axis I diagnosis was adjustment disorder with depression.    

On VA examination in June 2010, the Veteran's complaints included nightmares and being isolated.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of prior psychiatric diagnoses was noted.  He was living with his mother and being her caretaker.  He reported using heroin and generally satisfactory sleep.  Mental status examination of the Veteran showed adequate grooming and hygiene, speech within normal limits, no evidence of psychosis, relevant and coherent thoughts with some circumstantiality "at times," full orientation, good judgment and impulse control, and fair insight.  The VA examiner opined that it was less likely than not that the Veteran's current acquired psychiatric disability was related to active service.  The rationale for this opinion was that it was not clear that the Veteran's current symptoms were the same symptoms which he experienced during service.  The rationale also was that his depressive symptoms were affected by his back pain, lack of funds, caretaker duties, and lack of a girlfriend.  The Axis I diagnosis was depressive disorder, not otherwise specified.  

In an October 2010 addendum, the June 2010 VA examiner stated that he had reviewed additional private treatment records for the Veteran from SLUCare.  This examiner reiterated that it was less likely than not that the Veteran's current acquired psychiatric disability (which was diagnosed as depression) was related to active service.  The rationale for this opinion was that the Veteran himself did not identify his in-service experiences as among the reasons for his depression.  The rationale also was based on the Veteran's long history of drug abuse and continued treatment for heroin use with a depressant.  

Following the Veteran's November 2011 hospitalization at a VA Medical Center, the Axis I diagnoses included mood disorder, not otherwise specified.  He subsequently was diagnosed as having delusional disorder - parasitosis and mood disorder, not otherwise specified, following VA outpatient treatment in June 2012.

On VA outpatient treatment in June 2014, the Veteran's complaints included depression, recurrent nightmares, and guilt.  A history of multiple past diagnoses of acquired psychiatric disabilities was noted.  Mental status examination of the Veteran showed he was appropriately dressed, well groomed, full orientation, good eye contact, defensiveness when the clinician's opinions "differed from his own where his case and psychiatric was concerned, regular speech, linear, goal-oriented thoughts, no evidence of thought disorder, psychosis, delusional thinking, hallucinations, suicidal ideation, no current homicidal ideation although past homicidal ideation and plans, and fair judgment and insight.  The VA clinician stated that the Veteran's "primary diagnosis is chronic depression and some isolated trauma symptoms which [he] attributes to his Vietnam experience."  The impressions included persistent depressive disorder and unspecified trauma and stressor-related disorder.  

Following VA PTSD DBQ in July 2016, the VA examiner concluded that the Veteran "continues to report symptoms most consistent with a depressive disorder."  He did not endorse enough symptoms to warrant a diagnosis of major depressive disorder, however.  This examiner also stated, "Throughout the assessment, the Veteran was either unable or unwilling to provide specific details or answers to many recent and historical questions. He did not provide coherent details about when his symptoms began or the circumstances when they began."  He also did not provide information about when his symptoms allegedly began or how they presented initially.  The VA examiner concluded that, based on the Veteran's refusal to cooperate, it was impossible to determine accurately when his symptoms began, whether they were related to active service, or if they were present consistently or improved or worsened during his lifetime.  This examiner stated that it would be mere speculation to determine whether the Veteran's acquired psychiatric disability began before, during, or after active service.  The diagnoses included other specified depressive disorder and depressive episode with insufficient symptoms.

The Board acknowledges that the July 2016 VA examiner concluded that it would be "mere speculation" to find a causal relationship between the Veteran's current acquired psychiatric disability (diagnosed as other specified depressive disorder) and active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court also held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl, 21 Vet. App. at 124.  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

The July 2016 VA examiner explained that it was the Veteran's refusal to cooperate with her during the examination and not answer the questions asked of him concerning the onset, duration, and severity of his acquired psychiatric disability which prevented her from providing an etiology opinion without resorting to mere speculation.  Thus, the Board finds that this examiner explained clearly why she was unable to determine the etiology of the Veteran's acquired psychiatric disability without resorting to mere speculation and this opinion is adequate for VA adjudication purposes.

The Veteran contends that he currently experiences an acquired psychiatric disability other than PTSD (which he characterized as depression) that is related to active service.  Contrary to these assertions, the record evidence does not suggest that any current acquired psychiatric disability other than PTSD is related to active service.  The June 2010 VA examiner specifically opined that it was less likely than not that the Veteran's current acquired psychiatric disability was related to active service.  This opinion, and the October 2010 addendum, were fully supported.  See Stefl, 21 Vet. App. at 124.  As noted elsewhere, the Veteran subsequently refused to cooperate with the VA examiner at his most recent VA PTSD DBQ in July 2016 and evidence which was expected to be obtained at this examination concerning the nature and etiology of his current acquired psychiatric disability other than PTSD could not be obtained.  See Wood, 1 Vet. App. at 193, and Olson, 3 Vet. App. at 480.  The July 2016 VA examiner concluded that the Veteran's refusal to cooperate with this examination rendered her unable to provide the requested etiology opinion without resorting to mere speculation.  As noted above, this examiner clearly explained why she could not provide an opinion which was not speculative concerning the nature and etiology of the Veteran's current acquired psychiatric disability other than PTSD.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, relating his current acquired psychiatric disability other than PTSD to active service.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include depression, adjustment disorder, mood disorder, and other specified depressive disorder, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD and an acquired psychiatric disability other than PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to each of these disabilities (difficulty sleeping, nightmares, flashbacks) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD or an acquired psychiatric disability other than PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD and an acquired psychiatric disability other than PTSD since active service is inconsistent with the other lay and medical evidence of record.  The post-service medical evidence does not reflect complaints or treatment related to PTSD or an acquired psychiatric disability other than PTSD for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1974) and initial reported symptoms related to PTSD in approximately 2005 (a 31-year gap) and initial reported symptoms related to an acquired psychiatric disability other than PTSD in approximately 2010 (a 36-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, and the record evidence showing no current disability due to PTSD which could be attributed to active service and no etiological link between any current acquired psychiatric disability other than PTSD and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, adjustment disorder, mood disorder, and other specified depressive disorder, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


